              Case 2:19-cv-01105-JCC Document 45 Filed 06/29/20 Page 1 of 5



 1                                                                The Honorable John C. Coughenour

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     DISCOVERY PARK COMMUNITY
                                                           No. 2:19-cv-1105-JCC
 8   ALLIANCE, et al.,
                                                           CITY OF SEATTLE’S AND SEATTLE
 9                                 Petitioners,
                                                           SCHOOL DISTRICT NO. 1’S MOTION
                                                           TO DISMISS DPCA FOR LACK OF
10                  vs.
                                                           COUNSEL
11   CITY OF SEATTLE, et al.,
                                                           NOTE ON MOTION CALENDAR:
                                                           Friday, July 24, 2020
12                                 Respondents.

13                        I.   INTRODUCTION AND RELIEF REQUESTED

14          Petitioner Discovery Park Community Alliance (“DPCA”) has not been represented by

15   counsel since Petitioners’ second counsel withdrew in February 2020. LCR 83.2(b)(4) requires a

16   business entity to be represented by counsel. Because DPCA’s failure to secure counsel inhibits

17   this case’s resolution, Respondents City of Seattle and Seattle School District No. 1 (known as

18   Seattle Public Schools or “SPS”) respectfully ask the Court to dismiss DPCA, leaving Elizabeth

19   Campbell as the sole Petitioner.

20                                            II.    FACTS

21          On September 19, 2019, this Court granted Petitioners’ first counsel’s motion to

22   withdraw. Dkt. # 14. That motion certified counsel had advised DPCA of LCR 83.2(b)(4)—

23



      MOTION TO DISMISS DPCA FOR LACK OF COUNSEL - 1                                  Peter S. Holmes
                                                                                      Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105              701 Fifth Ave., Suite 2050
                                                                                      Seattle, WA 98104-7095
                                                                                      (206) 684-8200
               Case 2:19-cv-01105-JCC Document 45 Filed 06/29/20 Page 2 of 5



 1   which the motion quoted in bold, underlined font—including that failure to heed the rule could

 2   result in DPCA’s dismissal:

 3                 Petitioner Discovery Park Community Alliance, a Washington non-profit
            corporation, has been advised of the following pursuant to LCR 83.2(b)(4):
 4
                    (4) A business entity, except a sole proprietorship, must be
 5                  represented by counsel. If the attorney for a business entity, except a
                    sole proprietorship, is seeking to withdraw, the attorney shall certify
 6                  to the court that he or she has advised the business entity that it is
                    required by law to be represented by an attorney admitted to practice
 7                  before this court and that failure to obtain a replacement attorney by
                    the date the withdrawal is effective may result in the dismissal of the
 8                  business entity’s claims for failure to prosecute and/or entry of default
                    against the business entity as to any claims of other parties.
 9
     Dkt. # 12 at p. 2 (emphasis in original).
10
            On February 24, 2020, this Court granted Petitioners’ second counsel’s motion to
11
     withdraw. Dkt. # 37. That motion contained the same certification, using the same font,
12
     regarding LCR 83.2(b)(4). Dkt. # 27 at pp. 1–2.
13
            Ms. Campbell filed a Pro Se Registration Form on March 3, 2020. Dkt. # 38.
14
            No counsel has appeared for Petitioners since its second counsel withdrew in February. In
15
     response to this Court’s May 21, 2020, Order (Dkt. # 41), the City and SPS were unable work
16
     with an authorized DPCA representative in formulating the Joint Status Report. See Dkt. # 44.
17
                                       III.      ISSUE PRESENTED
18
            Under LCR 83.2(b)(4), a business entity must be represented by counsel. DPCA has
19
     remained unrepresented by counsel since February. Should this Court dismiss DPCA?
20
                                              IV.   EVIDENCE
21          The City and SPS rely on the papers on file with this Court.
22

23



      MOTION TO DISMISS DPCA FOR LACK OF COUNSEL - 2                                 Peter S. Holmes
                                                                                     Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105             701 Fifth Ave., Suite 2050
                                                                                     Seattle, WA 98104-7095
                                                                                     (206) 684-8200
                  Case 2:19-cv-01105-JCC Document 45 Filed 06/29/20 Page 3 of 5



 1                                           V.       ARGUMENT

 2           This Court should dismiss DPCA for failing to secure counsel. A business entity must be

 3   represented by counsel—failure of representation “may result in the dismissal of the business

 4   entity’s claims for failure to prosecute.” LCR 83.2(b)(4). DPCA is a business entity twice

 5   informed of that requirement—and that this Court could dismiss DPCA for failing to secure

 6   representation—by its first two counsel as each sought to withdraw within the first six months of

 7   this case. Dkt. # 12 at p. 2; Dkt. # 27 at pp. 1–2. No counsel has appeared for DPCA since

 8   February, leaving the City and SPS without an authorized DPCA representative while

 9   formulating the Joint Status Report, and leaving this Court with no ability to deal directly with

10   DPCA.

11           Although community organizations must expend substantial effort to challenge

12   government actions, and although that task is no doubt complicated by the current public health

13   crisis, an entity that starts litigation owes it to the court and other parties to see it through

14   diligently. Because DPCA cannot do that without counsel—and the court and other parties

15   cannot engage with DPCA—this Court should dismiss DPCA with prejudice. See Fed. R. Civ. P.

16   41(b) (dismissal for failure to prosecute or comply with court rules operates as an adjudication

17   on the merits).

18           //

19           //

20           //

21           //

22           //

23           //



      MOTION TO DISMISS DPCA FOR LACK OF COUNSEL - 3                                         Peter S. Holmes
                                                                                             Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                     701 Fifth Ave., Suite 2050
                                                                                             Seattle, WA 98104-7095
                                                                                             (206) 684-8200
               Case 2:19-cv-01105-JCC Document 45 Filed 06/29/20 Page 4 of 5



 1                                      VI.    CONCLUSION

 2          Because DPCA’s failure to heed LCR 83.2(b)(4) inhibits this case’s resolution, the City

 3   and SPS respectfully ask this Court to dismiss DPCA, allowing Ms. Campbell to proceed as the

 4   sole Petitioner.

 5          DATED June 29, 2020.

 6    PETER S. HOLMES                                MCCULLOUGH HILL LEARY, PS
      Seattle City Attorney
 7
      By:     /s/ Patrick Downs, WSBA # 25276        By:     /s/ G. Richard Hill, WSBA #8806
 8            /s/ Roger D. Wynne, WSBA #23399                /s/ Katie J. Kendall, WSBA #48164
      Assistant City Attorneys                       McCullough Hill Leary, PS
 9    Seattle City Attorney’s Office                 701 Fifth Avenue, Suite 6600
      701 Fifth Avenue, Suite 2050                   Seattle, WA 98104
10    Seattle, WA 98104-7095                         Ph: (206) 812-3388
      Ph: (206) 684-8200                             Email: rich@mhseattle.com
11    Email: patrick.downs@seattle.gov                       kkendall@mhseattle.com
              roger.wynne@seattle.gov                Attorneys for Respondent Seattle Public
12    Attorneys for Respondent City of Seattle       Schools

13

14

15

16

17

18

19

20

21

22

23



      MOTION TO DISMISS DPCA FOR LACK OF COUNSEL - 4                                Peter S. Holmes
                                                                                    Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105            701 Fifth Ave., Suite 2050
                                                                                    Seattle, WA 98104-7095
                                                                                    (206) 684-8200
               Case 2:19-cv-01105-JCC Document 45 Filed 06/29/20 Page 5 of 5



 1                                    CERTIFICATE OF SERVICE

 2           I certify that on this day I electronically filed this document and the Proposed Order
     Dismissing DPCA with the Clerk of the Court using the CM/ECF system, which will send
 3   notification of such filing to:

 4          Elizabeth A. Campbell
            3826 24th Ave. W.
 5          Seattle, WA 98199
            Email: neighborhoodwarrior@gmail.com
 6          Pro Se

 7          G. Richard Hill, WSBA #8806
            Katie J. Kendall, WSBA #48164
 8          McCullough Hill Leary, PS
            701 Fifth Avenue, Suite 6600
 9          Seattle, WA 98104
            Email: rich@mhseattle.com
10          kkendall@mhseattle.com
            Attorneys for Respondent Seattle Public Schools
11
            I also certify that on this day I sent a copy of this document via e-mail to the same
12   individuals.

13          Dated June 29, 2020, at Seattle, Washington.

14                                         /s/ Alicia Reise_________________
                                           ALICIA REISE, Legal Assistant
15

16

17

18

19

20

21

22

23



      MOTION TO DISMISS DPCA FOR LACK OF COUNSEL - 5                                    Peter S. Holmes
                                                                                        Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
